     Case: 1:19-cv-01983 Document #: 22 Filed: 09/03/19 Page 1 of 1 PageID #:68

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                Eastern Division

Jourey Newell, et al.
                                Plaintiff,
v.                                                   Case No.: 1:19−cv−01983
                                                     Honorable Andrea R. Wood
Gohealth LLC
                                Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, September 3, 2019:


        MINUTE entry before the Honorable Andrea R. Wood: Status hearing held and
continued to 12/10/2019 at 9:00 a.m. for the parties to report on discovery and the
possibility of settlement. Mailed notice (ags, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
